    Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 1 of 20 PageID# 42



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


TREVOR FITZGIBBON,                                      )
                                                        )
                 Plaintiff,                             )
                                                        ) Civil Action No. 3:19-cv-477-REP
        vs.                                             )
                                                        )
                                                        )
JESSELYN A. RADACK,                                     )
                                                        )
                 Defendant.                             )


    MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
     JESSELYN A. RADACK’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
            PURSUANT TO FED. R. CIV. P. 12(B)(1), (B)(2), AND (B)(6)

        Defendant Jesselyn A. Radack (“Radack” or “Defendant”), by counsel, and pursuant to

Fed. R. Civ. P. 12(b)(1), (b)(2), and (b)(6), submits this Memorandum of Points and Authorities

in Support of her Motion to Dismiss the Complaint filed herein by Plaintiff Trevor Fitzgibbon

(“Fitzgibbon” or “Defendant”), and in support thereof, states as follows:

                                                 OVERVIEW

        Plaintiff’s Complaint states that the Settlement Agreement entered into between the parties

resolving the prior lawsuit (the “Radack Action”) “is a valid and enforceable contract.” Compl. ¶

23. Yet, Plaintiff would have this Court believe that the Settlement Agreement consisted solely of

Radack’s agreement not to post, or direct others to post, anything on social media that mentions

Plaintiff or that is, of or concerning, Plaintiff. 1 See ¶ 4(a)-(c) of Settlement Agreement attached

hereto as Exhibit A. However, this was only one of the bargained-for exchanges made in the



1
 This term of the Settlement Agreement was a mutual obligation by the parties. As will be detailed in Radack’s
Counterclaim should the instant case proceed, Plaintiff has also materially breached this provision on numerous
occasions.

                                                         1
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 2 of 20 PageID# 43



Settlement Agreement and cannot be applied in a vacuum. The parties also anticipated that a

breach of Paragraphs 4(a)-(c) may occur in the future and contracted to limit the remedies available

in the event of such breach.        In Paragraph 4(e) of the Settlement Agreement, Plaintiff

“acknowledge[d] and agree[d]” that his sole remedy for a material breach would be the “amount

$1,000 for each, tweet, retweet, reply, like, post or comment that violates paragraphs 4(a),

4(b)[sic], or 4(c)” of the Settlement Agreement. See Exh. A, ¶ 4(e).

       Pursuant to the calculation explicitly set forth in the Settlement Agreement, the most

Plaintiff can recover, even assuming, arguendo, that he is able to prove the twelve alleged material

breaches set forth in the Complaint, would be $12,000 which does not exceed the sum of

$75,000.00 as required by title 28 U.S.C § 1332. Moreover, Plaintiff’s fraudulent inducement

claim does not allege a false representation, justifiable reliance, or resulting damage, and therefore

must fail. Plaintiff’s Complaint should also be dismissed because Radack is not subject to personal

jurisdiction in Virginia. For these reasons, all Counts in Plaintiff’s Complaint should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(2). Alternatively, Count I of the Complaint

should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) and Counts II, III, and

IV should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) permits a defendant to move the court to dismiss

any claim upon which, as a matter of law based on the allegations in the complaint, relief cannot

be granted. Hewlette v. Hovis, 318 F.Supp.2d 332, 335 (E.D. Va. 2004). “Factual allegations must

be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, -

-- U.S. ----, 127 S.Ct. 1955, 1959 (2007). The court must accept the complaint’s factual allegations

as true and view all allegations in a light most favorable to the non-moving party. Hewlette, 318



                                                  2
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 3 of 20 PageID# 44



F.Supp.2d at 335 (citing Leatherman v. Tarrant County Narcotics Intelligence & Coordination

Unit, 507 U.S. 163, 164 (1993)). The plaintiff has the burden of alleging facts sufficient to state

all elements of a claim. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003).

In reviewing a motion to dismiss, a court need not take as true bare legal conclusions that are

unsupported by factual allegations. Taubman Realty Group Ltd. Partnership v. Mineta, 320 F.3d

475, 479 (4th Cir. 2003).

       Federal courts have limited jurisdiction, and the statutes that define the scope of their

jurisdiction are strictly construed out of “[d]ue regard for the rightful independence of state

governments.” Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Once the propriety

of the amount in controversy is challenged under Federal Rule of Civil Procedure 12(b)(1), the

party seeking to invoke the subject matter jurisdiction of the federal courts has the burden of

proving jurisdiction by showing, to a legal certainty, that the claim for relief is not less than the

statutorily prescribed jurisdictional amount. McKinney v. Stonebridge Life Ins. Co., Case No.

4:06cv00029, 2006 US Dist. LEXIS 62869, *3 (Sept. 1, 2006). Thus, the burden is on Plaintiff in

this case to prove the amount in controversy is greater than $75,000.

       Lastly, when a court's personal jurisdiction is properly challenged by motion under Federal

Rule of Civil Procedure 12(b)(2), as is the case here, the jurisdictional question thereby raised is

one for the judge, with the burden on the plaintiff ultimately to prove grounds for jurisdiction by

a preponderance of the evidence. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989); Dowless v.

Warren-Rupp Houdailles, Inc., 800 F.2d 1305, 1307 (4th Cir 1986).

                                          ARGUMENT

       A.      Plaintiff’s Fraudulent Inducement Claim Fails as a Matter of Law.




                                                 3
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 4 of 20 PageID# 45



       In Count I, Plaintiff seeks to state a claim for fraud in the inducement. A plaintiff asserting

a cause of action for fraudulent inducement bears the burden of proving by clear and convincing

evidence the following elements: (1) a false representation, (2) of a material fact, (3) made

intentionally and knowingly, (4) with intent to mislead, (5) reliance by the party misled, and (6)

resulting damage to the party misled. Persaud Cos. v. IBCS Group, Inc. 425 Fed. Appx. 223, 226

(4th Cir. 2011).    Here, Plaintiff has not sufficiently alleged reasonable reliance, a false

representation, or resulting damage, and therefore Count I should be dismissed.

       1. Reasonable Reliance

       It is simply axiomatic that “to establish fraud, it is essential that the defrauded party

demonstrates the right to reasonably rely upon the misrepresentation.” Metrocall of Delaware v.

Cont'l Cellular Corp., 246 Va. 365, 374 (1993) (quoting Pettinelli v. Danzig, 722 F.2d 706, 709

(11th Cir. 1984), and noting that “some courts label this requirement ‘justifiable reliance’”);

Sweely Holdings, LLC v. Suntrust Bank, 820 S.E.2d 596, 605 (Va. 2018) (one element of fraud,

particularly fraud in the inducement, is that the victim reasonably relied upon the

misrepresentations that allegedly constituted the fraud; absent such reasonable or justifiable

reliance, no fraud is established).

       Plaintiff alleges that he “reasonably and justifiably relied” upon Radack’s representation

that she would not post, or direct anyone else to post, anything on social media of, or concerning,

the Plaintiff. Compl. ¶¶ 11-12. Plaintiff cannot, however, establish that he justifiably relied on

any statements made by Radack, a person who he has made abundantly clear he does not trust. In

the first lawsuit, Plaintiff describes Radack as being an “unlawful, immoral, and unethical”

woman, who “bore false witness” and engaged in “deceitful and illegal conduct” with “ulterior

motives . . . which demonstrate a vengeance and willingness to injure the Plaintiff at all costs.”



                                                 4
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 5 of 20 PageID# 46



See Introduction Plts. Amended Complaint (Case No. 3:18-cv-00247-REP) (Dkt. No. 12). In the

first lawsuit, Plaintiff goes on to allege that Radack lied on multiple occasions and was dishonest

to law enforcement and her own family, including that she “falsely accused [Plaintiff] of heinous

crimes,” and that “Radack made statements with actual knowledge that they were false and with

reckless disregard for the truth.” Id. at ¶ 10. Immediately after the parties entered into the

Settlement Agreement, and before the Radack Action was even dismissed, Plaintiff filed a motion

arguing that Radack should be held in contempt for violating a Restraining Order and Plaintiff

purports to give a history of Radack’s conduct, which although grossly inaccurate, states that in

Plaintiff’s view Radack has: “Spoilated Evidence,” “Misrepresented the Court’s Ruling on her

Motion to Seal,” “Submitted a False or Misleading Declaration To The Court,” “Continued to

Publish Defamatory Statements,” and made a “Bad-Faith Bankruptcy Filing.” See Plts. Verified

Reply to Defendant’s Response to Show Cause (Case No. 3:18-cv-00247-REP) (Dkt. No. 91)

(emphasis added). Despite all of the foregoing statements which clearly establish that Plaintiff

believes that Radack is dishonest and a liar, Plaintiff now seeks to take the position that he

“reasonably relied” upon statements made by Radack.

       The Supreme Court of Virginia case Metrocall is virtually on all fours with the instant case

with respect to its holding that “when negotiating or attempting to compromise an existing

controversy over fraud, dishonesty, and self-dealing, it is unreasonable to rely on the

representations of the allegedly dishonest party.” Metrocall of Delaware, Inc. v. Cont’l Cellular

Corp., 246 Va. 365, 375 (1993). In Metrocall, an initial action was commenced “by parties holding

a minority interest in [a company] complaining that a majority entity, which was the managing

general partner, was guilty of a number of improper and fraudulent acts.” 246 Va. at 367. This

suit was subsequently settled with the parties executing a 15-page general release and agreeing to



                                                5
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 6 of 20 PageID# 47



dismissal with prejudice. Id. As part of the settlement agreement, “the minority partners agreed to

assign their interests to the majority group for an agreed sum per unit.” Id. After the sale was

consummated, however, the purchasers sold the interests “to a third party for a unit price greater

than the price paid to the minority group.” Id. The minority partners learned that “during the

settlement negotiations in the prior litigation, the defendants were simultaneously and covertly

conducting negotiations to sell the entire partnership to the third party for the higher price.” Id. A

second suit was filed alleging that “this failure to disclose was fraudulent and was done for the

purpose of inducing the plaintiffs to enter into the settlement agreement to their detriment.” Id.

       Examining these facts, the Metrocall court concluded that, as a matter of law, “the plaintiffs

had no right reasonably to rely upon any misrepresentations or concealment of facts by the

defendants in connection with the settlement and execution of the release; there was no justifiable

reliance.” Id. at 374. As explained in a subsequent opinion by the Supreme Court of Virginia,

       [i]n its broader context, Metrocall dictates that parties to a settlement agreement
       that were in an adversarial relationship and represented by counsel at the time of
       negotiation and settlement . . . will be strictly held to this reasonable reliance
       standard under Virginia law when seeking to vitiate the settlement based on claims
       of detrimental reliance on the misrepresentations and/or omissions of information
       by the adversary.

       Murayama 1997 Tr. v. NISC Holdings, LLC, 284 Va. 234, 248 (2012). The holdings in

Metrocall and Murayama are equally applicable to the instant case. In the Radack Action, there

was an adversarial relationship, both parties were represented by counsel at the time of the

negotiation and settlement, and at each and every turn during the prior litigation Plaintiff seized

upon the opportunity to paint Radack as a lying and dishonest individual. Moreover, all of the

causes of action alleged in the prior lawsuit, which include malicious prosecution, defamation,

insulting words, abuse of process, and conspiracy, seek to attribute fraudulent and dishonest

behavior to Radack. See Schaecher v. Bouffault, 290 Va. 83, 91 (2015) (to establish cause of action

                                                  6
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 7 of 20 PageID# 48



for defamation an actionable statement made must be false); Goulmamine v. CVS Pharm., Inc.,

138 F. Supp. 3d 652, 669 (E.D. Va. 2015) (words uttered which falsely convey the charge of a

criminal offense involving moral turpitude are insulting and actionable under the insulting words

statute); Donohoe Const. Co. v. Mount Vernon Assocs., 235 Va. 531, 540 (1988) (process is

maliciously abused when it is used oppressively or as a means of extortion).

       Plaintiff’s allegation of “reasonably reliance” is also completely undermined by the fact

that the parties contemplated at the time of the Settlement Agreement that future breaches,

consisting specifically of defamation, disparagement, or simply social media posts “of or

concerning” the other party may occur, which is why the Settlement Agreement includes a

liquidated damages clause. The conduct covered by the liquidated damages clause is exactly the

same conduct for which the Plaintiff seeks relief in the instant Complaint. Therefore, Plaintiff’s

argument that he was induced into the Settlement Agreement is completely without merit. The

four corners of the Settlement Agreement, which Plaintiff concedes is valid and enforceable, make

clear that Plaintiff never believed any representations made by Radack which is why he assigned

a damage value to the future breaches he anticipated would occur. Plaintiff has not sufficiently

alleged justifiable reliance on any statement made by Radack and, thus, Plaintiff’s fraudulent

inducement claim should be dismissed.

       2. False Representation of Material Fact

       Plaintiff has also failed to allege a critical element of a fraudulent inducement claim—a

false misrepresentation by Radack—asserting only an allegedly unfulfilled promise or statement

as to future events. Generally, “[b]ecause fraud must involve a misrepresentation of a present or

a pre-existing fact, fraud ordinarily cannot be predicated on unfulfilled promises or statements

regarding future events.” SuperValu, Inc. v. Johnson, 276 Va. 356, 367 (2008). Virginia courts



                                                7
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 8 of 20 PageID# 49



have long adopted this requirement, recognizing that “[w]ere the general rule otherwise, every

breach of contract could be made the basis of an action in tort for fraud.” Lloyd v. Smith, 150 Va.

132, 145 (1928). Despite this general requirement, “if a defendant makes a promise that, when

made, he has no intention of performing, that promise is considered a misrepresentation of present

fact and may form the basis for a claim of actual fraud.” Supervalu, 276 Va. at 368. Here, the

alleged misrepresentation relates to a promise not to post certain information on social media in

the future, and Plaintiff does not sufficiently allege that Radack had no intention to perform at the

time she made the promise.

       Plaintiff seeks to support his conclusory allegation that Radack had no intention of

performing her promise at the time it was made by alleging that “exactly one day after the effective

date of the settlement agreement – Radack and third parties acting in concert with her published .

. . false and defamatory statement of or concerning Fitzgibbon.” Compl. ¶ 27 (emphasis in

original). Plaintiff’s allegation that Radack defamed him “exactly one day” after the agreement

was executed is an inaccurate statement contradicted by Plaintiff’s own pleadings. As part of the

Settlement Agreement, Radack was required to post on her timeline the following statement:

       “Since April 2018, I have been involved in litigation with Trevor Fitzgibbon. We
       have amicably resolved our differences. As part of the settlement, I retract and
       withdraw every allegation and statement I have ever made about Mr. Fitzgibbon.”
       (the “Radack Statement”).

       Exh A, ¶ 2. It was inevitable that one or more of Radack’s 36,500 followers was going to

like, reply, or respond to this statement on social media, which indeed did occur. The fact that

someone responded to a statement that Radack was required, as part of the Settlement Agreement

to post, is not by any stretch of the imagination a basis for a fraudulent inducement claim. If

Plaintiff did not want people to exercise their First Amendment rights and voice their opinions




                                                 8
   Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 9 of 20 PageID# 50



about the Radack Statement, then he should not have insisted it be a part of the settlement in the

first place.

        3. Resulting Damage

        Lastly, when a party elects to affirm a contract allegedly induced by fraudulent

misrepresentations the party may only seek tort damages. These damages are measured using the

“benefit of the bargain.” In other words, “[t]here is no damage where the position of the

complaining party is no worse than it would be had the alleged fraud not been committed.”

Community Bank v. Wright, 221 Va. 172, 175 (1980) (citations omitted). Here, Plaintiff’s

suggestion that he is somehow harmed in the amount of three million dollars due to the fact that

he settled the Radack Action strains all credulity. Plaintiff has not, and cannot, sufficiently allege

that he is in a worse position by accepting the agreed upon settlement amount in the Radack Action

and releasing claims against Radack, because Plaintiff agreed that the settlement amount was a fair

and adequate valuation of his claims alleged in the Radack Action. Whether or not future breaches

of the Settlement Agreement occurred, which were indeed specifically contemplated in the

Settlement Agreement, does not change the “benefit of the bargain” or put Plaintiff in a worse

position. For all of the foregoing reasons, Count I of Plaintiff’s Complaint should be dismissed.

        B.     The Damages Claimed by Plaintiff in his Breach of Contract (Count II),
               Defamation Per Se (Count III), and Common Law Conspiracy (Count IV)
               Causes of Action are Barred by the Liquidated Damages Clause in the
               Settlement Agreement and as Result this Court Lacks Subject Matter
               Jurisdiction.

        It has been well established that, "the existence of subject matter jurisdiction is a

prerequisite for the maintenance of an action in federal district court." Royo v. Commonwealth of

Virginia, Case No. 3:96-cv-161, 1996 U.S. Dist. LEXIS 7697, *4 (E.D. Va. Apr. 11, 1996).

Therefore, "when it becomes apparent—from a challenge by a party under Rule 12(b)(1) or from



                                                  9
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 10 of 20 PageID# 51



a sua sponte review—that the Court lacks subject matter jurisdiction, the Court is duty-bound to

dismiss the action. Id. (citations omitted). The Court “is free to look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists." Id. (citations omitted).

       Here, Plaintiff elected to sue for tort and contract damages and as a consequence, “affirmed

the contract and consented to be bound by its provisions.” CGI Fed. Inc. v. FCi Fed., Inc. 295 Va.

506, 520 (2018) (citations omitted). “Accordingly, the parties’ express contract remains in effect.”

Id. The damages claimed by Plaintiff in the instant Complaint blatantly ignore the fact that the

Settlement Agreement contains the following liquidated damages provision:

       The Parties acknowledge and agree that a material breach of the provisions of this
       paragraph 4 would result in significant damage to the non-breaching Party. The
       Parties hereby acknowledge and agree that the amount of damages in the event of
       a material breach of the provisions of this paragraph 4 would be difficult or
       impossible to determine and that the amount $1,000 for each tweet, retweet, reply,
       like, post or comment that violates paragraphs 4(a), 4(b)[sic] or 4(c) is the best and
       most accurate estimate of the damages the non-breaching Party would suffer in the
       event of a material breach of this paragraph 4, that such estimate is reasonable under
       the circumstances existing as of the date of this Agreement and under the
       circumstances that the Parties reasonably anticipate would exist at the time of such
       breach and that the breaching Party agrees to pay the non-breaching Party that
       amount as liquidated damages, and not as a penalty, if the non-breaching Party
       asserts, and a court of competent jurisdiction confirms, such a material breach. The
       burden of proof in any action alleging a breach of this paragraph 4 shall be proof
       by clear and convincing evidence.

       Exh. A, ¶ 4(e). In Plaintiff’s Complaint, he states that the “settlement agreement is a valid

and enforceable contract” and he includes a direct quote of Paragraph 4(e), the liquidated damages

clause in the Settlement Agreement. Compl. ¶¶ 18, 23. Plaintiff, however, seeks to ignore, or

evade, this contract provision and seeks over three million in damages for twelve alleged breaches

of the Settlement Agreement. Pursuant to the calculation explicitly set forth in the Settlement

Agreement, the most Plaintiff can recover, assuming he is able to even prove a material breach,



                                                 10
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 11 of 20 PageID# 52



would be $12,000 which is well under the amount in controversy requirement for federal court

subject matter jurisdiction.

       Parties to a contract “may agree in advance about the amount to be paid as compensation

for loss or injury which may result from a breach of the contract ‘[w]hen the actual damages

contemplated at the time of the agreement are uncertain and difficult to determine with exactness

and when the amount fixed is not out of all proportion to the probable loss.’” 301 Dahlgren Ltd.

P'ship v. Bd. of Suprv'rs, 240 Va. 200, 202-03 (1990) (quoting Taylor v. Sanders, 233 Va. 73, 75

(1987); Perez v. Capital One Bank, 258 Va. 612, 615-16 (1999). The case law is clear that the

stipulated amount, “forms, in general, the measure of damages in case of a breach, and the recovery

must be for that amount. No larger or smaller sum can be awarded though the actual loss may be

greater or less. Put another way, ‘a liquidated damages clause in a contract is an advance

settlement of the anticipated actual damages arising from a future breach.’” 4U Promotions, Inc.

v. Excellence in Travel, LLC, Case No. 2:15-cv-1673, 2017 U.S. Dist. LEXIS 126729, *8 (S.D.

Oh. Aug. 9, 2017).

       Here, the Settlement Agreement provides for liquidated damages in the amount of $1,000

for any statement, disparaging, defamatory, or otherwise made on social media of or concerning

the other party. Exh. A, ¶ 4(e). This amount was agreed to in advance by the parties as the “best

and most accurate estimate of damages the non-breaching [p]arty would suffer,” resulting from a

future breach of Paragraphs 4(a)-(c) of the Settlement Agreement because the parties specifically

acknowledged that such damages would be “difficult or impossible to determine.” Id. As

specifically acknowledged by the parties in the Settlement Agreement, the amount of damages for

future claims related to defamatory posts on social media are notoriously uncertain. See WJLA-TV

v. Levin, 264 Va. 140, 162 (2002) (quoting News Leader Co. v. Kocen, 173 Va. 95, 103 (1939)



                                                11
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 12 of 20 PageID# 53



(“[w]ith respect to claims of defamation, we have said that ‘[t]o ascertain what is a fair and

reasonable compensation for such an injury, inflicted under the circumstances, is not easy. It has

been repeatedly stated that there is no rule of law fixing the measure of damages, nor can it be

reached by any process of computation’”); see also Gazette, Inc. v. Harris, 229 Va. 1, 41 (1985)

(there is no fixed standard for measuring compensatory damages in a libel action, and the amount

of the award is largely a matter of discretion with the jury to be based on the facts and

circumstances of each case).

       The Settlement Agreement is consistent with the conclusion that the parties intended

damages in the amount stated. The language of the liquidated damages provision is clear with

respect to the reasons supporting the parties’ choice of this amount. The liquidated damages clause

is not a boiler plate liquidated damages provision; rather, it was freely negotiated by the parties

both represented by counsel and possessing equal bargaining power. The parties—Radack an

attorney and Fitzgibbon a “global public relations and communication[s] strat[egist]”—cannot

fairly be characterized as unsophisticated. Compl. ¶¶ 5-6. Moreover, the parties have a long history

of litigation, which include the Plaintiff filing a bar complaint and numerous lawsuits against

Radack and her employer, this suggests that the parties were well aware that the $1,000 per

violation amount was an accurate estimation of damages in the event of a future breach. The

purpose of settlement is to end litigation, not to provide a breather before the next round, which is

Plaintiff’s clear intent here and should not be allowed. For these reasons, the maximum amount

Plaintiff could recover under Counts II, III, and IV, is $12,000 which comes nowhere near the

statutory requirement of $75,000. Accordingly, Plaintiff’s Complaint should be dismissed for lack

of subject matter jurisdiction.




                                                 12
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 13 of 20 PageID# 54



       C.      This Court Lacks Personal Jurisdiction Over Radack in Virginia.

       “[F]or a district court to assert personal jurisdiction over a nonresident defendant, two

conditions must be satisfied: (1) the exercise of jurisdiction must be authorized under the state’s

long-arm statute; and (2) the exercise of jurisdiction must comport with the due process

requirements of the Fourteenth Amendment.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs.,

Inc., 334 F.3d 390, 396 (4th Cir. 2003). However, where the state long-arm statute is coextensive

with the reach of the Due Process Clause, the “statutory inquiry merges with [the] constitutional

inquiry.” Id. at 396-97. Here, the scope of Virginia’s “long-arm statute is coextensive with

Constitutional due process.” D.W. Boyd Corp v. Coon, 86 Va. Cir. 509, 513 (Cir. Ct. 2013).

       “To satisfy the constitutional due process requirement, a defendant must have sufficient

‘minimum contacts’ with the forum state such that ‘the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.’” Consulting Eng’rs Corp. v. Geometric

Ltd., 561 F.3d 273, 277 (4th Cir. 2009) (citations omitted). “This test is designed to ensure that the

defendant is not ‘haled into a jurisdiction solely as a result of random, fortuitous, or attenuated

contacts.’” Id. (citations omitted). Requiring minimum contacts “protects a defendant from having

to defend himself in a forum where he should not have anticipated being sued.” Consulting Eng’rs,

561 F.3d at 277. (internal quotations and citations omitted).

       Courts have recognized two types of personal jurisdiction: general jurisdiction and specific

jurisdiction. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 711 (4th Cir. 2002).

General personal jurisdiction exists when the defendant’s contacts with the forum, whether or not

related to the litigation, are “continuous and systematic.” Id. at 712 (citations omitted). Specific

personal jurisdiction exists when the defendant has “purposefully directed his activities at residents

of the forum and the litigation results from alleged injuries that ‘arise out of or related to’ those



                                                 13
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 14 of 20 PageID# 55



activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985); see also Indep. Printers

Worldwide, Inc. v. Cole, No. 3:15cv185, 2015 US Dist. LEXIS 103600, *6 (E.D. Va. Aug. 6, 2015)

(to demonstrate specific jurisdiction, defendants must show that they “purposefully availed

themselves of the Commonwealth and that their actions gave rise to this cause of action”).

Whether the jurisdiction asserted is general or specific, the court’s inquiry must focus on the acts

of the individual defendant and not on those of other defendants or third parties. See, e.g.,

Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408, 417 (1984); Chung v. NANA Dev.

Corp., 783 F.2d 1124, 1127 (4th Cir. 1986).

        As set forth in detail below, Plaintiff has not and cannot show that Radack is subject to

either general or specific jurisdiction in Virginia. As a result, exercising jurisdiction over Radack

would “offend traditional notions of fair play and substantial justice.” International Shoe Co. v.

Wash, 326 U.S. 310, 316 (1945) (internal quotations and citations omitted). Plaintiff’s claims

against Radack should therefore be dismissed.

        1.      Specific Personal Jurisdiction Does Not Exist Over Radack in Virginia.
        The Fourth Circuit has a three-part test to determine whether the exercise of specific

jurisdiction is appropriate.    The Court examines: “(1) [t]he extent to which the defendant

purposefully availed [himself] of the privilege of conducting activities in the State; (2) whether the

plaintiff’s claims arise out of those activities directed at this State; and (3) whether the exercise of

personal jurisdiction would be constitutionally reasonable.” ALS Scan, 293 F.3d at 712. (citations

omitted). “[S]pecific jurisdiction requires a claim-specific analysis, as a nonresident defendant

lacking continuous and systematic contacts with the forum state could not ‘reasonably anticipate

being haled into court’ on claims unrelated to the defendant’s forum state contacts, and thus haling

them into court on those unrelated claims would violate their due process rights.” Gatekeeper Inc.

v. Stratech Sys., 718 F.Supp.2d 664, 667-668 (E.D. Va. 2010).

                                                  14
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 15 of 20 PageID# 56



       i.      Radack Did Not Purposefully Avail Herself of the Privilege of Conducting
               Activities in Virginia.

       Plaintiff’s Complaint alleges four causes of action. The causes of action all arise from

representations made in connection with, or purported breaches of, the Settlement Agreement

entered into by the parties resolving the Radack Action. None of the acts giving rise to these

claims occurred in Virginia. Plaintiff’s claim for fraudulent inducement (Count I) arises out of

alleged misrepresentations made by Radack in a Settlement Agreement which she did not enter

into in Virginia. Radack Decl. ¶ 14. None of the alleged misrepresentations were made by Radack

in Virginia. Id. Counts II, III, and IV concern alleged statements that Radack made, or directed

others, to make on social media of, or concerning, the Plaintiff. Even if it could be proven that

these statements were directed to Plaintiff, he was not a citizen of Virginia at the time any of the

statements were made. The Supreme Court has long held that the purposeful availment prong of

the personal jurisdiction analysis can be met if a defendant's "intentional conduct [in the foreign

state was] calculated to cause injury to [the plaintiff] in [the forum state]." Calder v. Jones, 465

U.S. 783, 791, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984). Moreover, none of the alleged tweets,

retweets, or likes were expressly directed at, or even mention Virginia. See McNeil v. Biaggi

Prods., No. 3:15cv751, 2017 U.S. Dist. LEXIS 93185, at * 17 (E.D. Va. June 16, 2017) (holding

that specific jurisdiction was not established when online posts were not expressly directed at

Virginia, but to an undefined audience of Internet users around the world). Plaintiff’s causes of

action therefore do not involve Radack availing herself of the privilege of conducting any activities

in Virginia.

       ii.     Plaintiff’s Claims Do Not Arise Out of Radack’s Contacts with Virginia.

       Plaintiff’s claims against Radack should also be dismissed because there can be no dispute

that Radack does not have any minimum contacts with Virginia. See Consulting Eng’rs, 561 F.3d

                                                 15
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 16 of 20 PageID# 57



at 278-79 (to satisfy the second prong of the specific jurisdiction test, “defendant’s contacts with

the forum state [must] form the basis of the suit”) (citations omitted). It is clear that the tweets,

likes, and replies that form the basis of Plaintiff’s claims have no connection to Virginia. These

statements manifested no intent to target Virginia readers; Virginia was not mentioned in a single

tweet that forms the basis of this lawsuit; none of the tweets reference any events that took place

in Virginia. “This court does not have specific personal jurisdiction over [defendant] in this lawsuit

because none of [plaintiff’s] claims arise out of [defendant’s] forum-related activities.”). Reynolds

& Reynolds Holdings, Inc. v. Data Supplies, Inc., 301 F. Supp. 2d 545, 552 (E.D. Va. 2004).

       2.        Radack is Not Subject to General Jurisdiction in Virginia.
        “General personal jurisdiction is ‘all-purpose jurisdiction’ over a defendant in the forum

state, which is ‘limited’ in its availability . . . Absent exceptional circumstances, [a] defendant is

only subject to the general jurisdiction of the forum state if it is the defendant’s domicile.”

FireClean LLC v. Tuohy, No. 1:16cv294, 2016 U.S. Dist. LEXIS 109620, at *4 (E.D. Va. June 14,

2016) (citations omitted); Kuhnen v. Remington, No. 1:15cv766, 2016 U.S. Dist. LEXIS 84282 at

* 8 (M.D.N.C. June 29, 2016) (holding that because there was no suggestion that any defendant

was domiciled in the forum state the court lacks general personal jurisdiction over the defendants);

ADi Motorsports, Inc. v. Hubman, No. 4:06cv00038, 2006 U.S. Dist. LEXIS 85479, at *11 (W.D.

Va. Nov. 27, 2006) (citing Corry v. CFM Majestic, Inc., 16 F.Supp.2d 660 *663 (E.D. Va. 1998)

(holding that non-residents are subject to general personal jurisdiction when they “are essentially

domiciled within the forum state.”); Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

915, 924 (2011) (“For an individual, the paradigm forum for the exercise of general jurisdiction is

the individual’s domicile.”). In the instant case, Plaintiff concedes that Radack does not reside in

Virginia. Compl. ¶ 6 (“Radack is a citizen of the District of Columbia”). This factor alone weighs

strongly against the existence of general jurisdiction. See Daimler AG v. Bauman, 134 S.Ct. 746,

                                                 16
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 17 of 20 PageID# 58



761 n. 19 (2014) (observing that only in an “exceptional case” will an individual be subject to

general jurisdiction in a state other than his home state).

       Plaintiff appears to assert in his Complaint that this Court can exercise general jurisdiction

over Radack based upon her “continuous and systematic contacts” with Virginia. Compl. ¶ 8. The

Supreme Court, however, has expressed doubt about whether the concept of general jurisdiction

through “continuous and systematic contacts” with the forum can ever apply to non-resident

individual defendants. See Burnham v. Superior Court of Cal., 495 U.S. 604, 610 n.1, 110 S. Ct.

2105, 109 L. Ed. 2d 631 (1990) (plurality opinion) (observing that "[i]t may be that [general

jurisdiction] applies only to corporations"). As explained by the Court in Fid. Nat’l Title Ins. Co.

v. M & R Title, Inc., the Supreme Court has only applied general jurisdiction over foreign

corporations because the “continuous and systematic” test “originally derived from the need to

create a workable fiction in order to determine the physical presence of corporate entities for

jurisdictional purposes, in light of the reality that those entities cannot be physically ‘present’

anywhere in the traditional sense. This logic does not seem to apply to natural persons, who

physically are present only in one place at a time[.]” Fid. Nat’l Title Ins. Co. v. M & R Title,

Inc., 21 F. Supp. 3d 507, 514 n. 1 (D. Md. 2014) (emphasis added).

       Even assuming, arguendo, that an out-of-state natural person could theoretically be

subjected to personal jurisdiction on the basis of “continuous and systematic contacts” with the

forum state, Radack has not conducted any business in Virginia during the time frame relevant to

the instant causes of action, such that the exercise of general jurisdiction would be justified. Decl.

¶¶ 10-12. To assert general jurisdiction, plaintiff would need to prove “by a preponderance of

the evidence that defendant[’s] contacts with Virginia are continuous, systematic, and so

substantial as to justify suit against defendant[] in Virginia on any cause of action, regardless of



                                                  17
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 18 of 20 PageID# 59



its connection to [her] Virginia activities.” Sportrust Assocs. Int’l, Inc. v. Sports Corp., 304

F.Supp.2d 789, 793 (E.D. Va. 2004) (emphasis added). This is “a more demanding standard than

is necessary for establishing specific jurisdiction.” ALS Scan, 293. F.3d at 712; Reynolds &

Reynolds Holdings, Inc. v. Data Supplies, Inc., 301 F. Supp. 2d 545, 550 (Based on this

requirement of "continuous and systematic" contact, "the standard for imposing general

jurisdiction is high.").

        Radack’s contacts with Virginia are tenuous as best:

             •   Radack does not and has never lived in Virginia. Radack Decl., ¶¶ 2-3.

             •   Radack does not and has never owned or leased any real or personal property in

                 Virginia. Radack Decl., ¶ 4.

             •   Radack has no assets or bank accounts in Virginia. Radack Decl., ¶ 6.

             •   Radack has no liabilities or debts owed to anyone in Virginia. Radack Decl., ¶ 7.

             •   Radack has never owned or operated a business in Virginia and as a result has

                 never had any employees in Virginia, and has never had a Virginia address, post

                 office box, or telephone number. Radack Decl., ¶ 9.

             •   Radack is an attorney who has never been licensed to practice law in Virginia,

                 nor has she ever been admitted pro hac vice to practice in a Court in Virginia.

                 Radack Decl., ¶¶ 10-11.

             •   Radack has no current clients in Virginia. Radack Decl., ¶¶ 12.

        Lastly, Plaintiff argues that many of “Radack’s high-profile followers – i.e. her audience

to whom she tweets, promotes her causes and engaged in business — live and work in Virginia.”

Compl. ¶ 6. It is unclear who Plaintiff is referring to, but even if Radack does have social media

followers in Virginia, her social media contacts are legally insufficient to justify the exercise of


                                                 18
  Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 19 of 20 PageID# 60



general personal jurisdiction because they are not the kind of contacts that would render a

defendant “essentially at home” in this state. FireClean LLC v. Tuohy, No. 1:16cv294, 2016 U.S.

Dist. LEXIS 109620, at *4 (E.D. Va. June 14, 2016) (failing to find personal jurisdiction in

Virginia in a defamation case based on comments made on blog and Facebook page, even though

ninety people who “liked” the Facebook page live in Virginia because it was “completely random,

fortuitous, or attenuated” that those readers reside in Virginia). The FireClean Court explains that

“[t]o hold otherwise would subject anyone with an established presence on the internet to general

personal jurisdiction throughout the United States, and thereby ‘subvert[]’ the ‘traditional due

process principles governing a State’s jurisdiction over persons outside its borders.” Id. (citing

Young v. New Haven Advocate, 315 F.3d 256, 263 (4th Cir. 2002)).

        It is clear that Plaintiff cannot establish that Radack had “continuous and systematic”

contact with Virginia as required by due process, and therefore Plaintiff’s Complaint should be

dismissed for lack of personal jurisdiction. See Sportrust Assocs., 304 F.Supp.2d at 794 (holding

that “insubstantial” contacts cannot support general jurisdiction and dismissing for lack of personal

jurisdiction).

                                            CONCLUSION

        For the reasons set forth above, Defendant Jesselyn Radack respectfully requests that the

Court grant the instant Motion and dismiss with prejudice Plaintiff’s Complaint pursuant to Fed.

R. Civil P. 12(b)(1), (b)(2), and (b)(6).




                                                 19
 Case 3:19-cv-00477-REP Document 7 Filed 09/09/19 Page 20 of 20 PageID# 61



       Dated this 9th day of September, 2019




                                           ___/s/_D. Margeaux Thomas___________
                                           D. Margeaux Thomas (VSB #75582)
                                           The Thomas Law Office PLC
                                           11130 Fairfax Blvd., Suite 200-G
                                           Fairfax, VA 22030
                                           Telephone: 703.957.2577
                                           Facsimile: 703.957.2578
                                           Email: mthomas@thomaslawplc.com
                                           Counsel for Defendant Jesselyn A. Radack


                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, a copy of the foregoing document was filed

with the Court electronically. Notice of this filing will be sent automatically by the Court’s

CM/ECF system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               20
